ATTACHMENT TO ADVISORY ACTION

3. CONT.  The proposed amendment to claim 22 introduces new limitations not previously considered which would require additional search and consideration under at least 35 U.S.C. 102 and 103. The new limitations include the recitation that the antiserum is chicken antiserum and that at least 50% of the antibodies in the polyclonal antiserum have the same light chain sequence except for 1, 2, 3, 4, or 5 amino acid substitutions. 

12. CONT. The rejection of claim 22 under 35 U.S.C. 112(b) for indefiniteness is maintained. Applicant’s arguments are based on amendments to claim 22 which have not been entered and thus are not found persuasive. 
	The rejection of claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/033406 (2013)-Leighton et al.-is maintained. Applicant’s arguments are based on amendments to claim 22 which have not been entered and thus are not found persuasive. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.



Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633